 558308 NLRB No. 81DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The only issue raised in the request for review is whether em-ployees working in the classification of Correctional Residence
Counselor I are guards within the meaning of Sec. 9(b)(3) of the
Act.Crossroads Community Correctional Center, SaferFoundation and Professional, Technical andClerical Employees Union, Local 707, affiliated
with the National Production Workers Union,
Petitioner. Case 13±RC±18408August 31, 1992ORDER DENYING REVIEWBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHThe National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel, which has considered the Petitioner's request for
review of the Regional Director's Decision and Order
(relevant portions of which are attached), as well as
the Employer's opposition thereto. The request for re-
view is denied as it raises no substantial issues war-
ranting review.1APPENDIXThe Employer has received a contract for $3,351,484.75from the State of Illinois Department of Corrections to oper-
ate a work release program for inmates of the Department of
Corrections. The work release program is known as theCrossroads Community Correctional Center, which is located
at 3201 West Arthington Street in Chicago. The Crossroads
program acts as a bridge to prepare resident inmates, who
will eventually be released for life outside of prison. The
contract is effective from July 1, 1990 to June 30, 1993. The
Employer does not provide its own food service for the resi-
dents of the Crossroads program; it has a contract with Tri-
R Vending which operates the food service on the Cross-
roads premises. The Employer stipulated that the contract
with Tri-R Vending is in excess of $50,000.The first inquiry is whether the Board has statutory juris-diction over the Employer. The Employer clearly satisfies the
Board's jurisdictional standards for non-profit charitable en-
terprises. Goodwill Industries of Denver, 304 NLRB 764(1991). During the fiscal year 1991, the Employer received
revenues in excess of $8,200,000. The Employer does busi-
ness in Arkansas, Florida, and Illinois and Iowa, and is thus
involved in interstate commerce. Therefore, I find what the
Employer is engaged in commerce within the meaning of the
Act.The other inquiry regarding jurisdiction is whether theEmployer is a joint employer with a political subdivision be-
cause of its contractual relationship with the State of Illinois.
In the alternative, the Employer requests that the Board not
exercise jurisdiction over the Employer since the State of Illi-
nois has such control over the employment terms of the em-
ployees in question that collective bargaining would be
meaningless and ineffective. Based on the findings below, I
find it unnecessary to decide whether the Employer is a jointemployer or if its contractual relationship with the State ofIllinois will render any collective bargaining ineffective.The Employer also urges dismissal of the petition on thebasis that Section 9(b)(3) of the Act prohibits the Board from
certifying Petitioner as the representative of a bargaining unit
of guards since the Petitioner admits to membership employ-
ees other than guards as members.The Petitioner contends that the unit it seeks to representis not a guard unit. Contrary to the Employer, the Petitioner
asserts that the employees in the unit sought only provide
counseling and support to the inmates participating in the
Crossroads work release program.The Petitioner seeks to represent employees who bear thetitle ``Correctional Residence Counselor I'' (CRC I). At the
hearing, the parties stipulated, and I find that the unit sought
by the Petitioner is appropriate for collective bargaining pur-
poses.The focus of this proceeding is the Employer's Crossroadswork release program, which employs about 72 employees.
The Department of Corrections arranges for certain of its in-
mates to finish their sentences at the Employer's Crossroads
facility. The inmates are sent to the Employer and reside at
the Crossroads facility where the residents are provided many
services to help them make their transition into civillian life
smoother. The Employer receives approximately 250 inmates
from the Illinois Department of Corrections. Of the 250 in-
mates, approximately 210 are male and the rest are female.
The contract between the Employer and the State of Illinois
requires that the Employer provide its own facilities for De-
partment of Corrections inmates who participate and reside
at the Crossroads work release program. The contract re-
quires the facility to comply with American Correctional As-
sociation (ACA) standards. The ACA accredite work release
programs, jails and prisons. The Employer owns the building
in which the Crossroads program operate at 3210 West
Arthington Street in Chicago. This facility became fully ac-
credited by the American Correctional Association (ACA) in
1986 and was reaccredited in 1990. The contract calls for the
facility to have adequate space, furnishings, and other phys-
ical requirements; adequate food service; adequate medical
services; access to mail for residents; access to religious
services; adequate staffing to provide 24 hour secruity cov-
erage for the supervision of residents and the protection of
the community.The Employer's Crossroads work release facility is a fivestory building in the shape of a ``U.'' The front entrance of
the building is located at the bottom of the ``U'' shape. The
front entrance leads to the center stair case which is used ex-
clusively by the staff, the residents, and any visitors. There
is also a West entrance which is only used for deliveries of
goods and supplies from vendors. There is also a stair case
to each side of the center stair case. Those side stair cases
are seldom used; they are used only as fire escapes or to
carry large bulky items in or out of the facility. There are
two regular fire escapes at the end of the corridors on each
wing, at the back of the building. As each landing in the
staircase, and the fire escapes, there is a locked door and also
a surveillance camera. The doors cannot be opened from the
outside, only from the inside; thus anyone can exit through
the doors, but cannot enter. The Employer rents office space
to the Cook County Adult Probation Department and the
YMCA on the first floor of the facility. Staff and visitors of 559CROSSROADS COMMUNITY CORRECTIONAL CENTERthese organizations use the front entrance, but are notsearched upon entry into the facility. They are only searched
if they enter the work release program premises.The Employer operates two programs at its 3210 WestArthington location, the Crossroads Community Correctional
Center work release program and the Electronic Detention
Program. The Crossroads work release program is separate
from the Electronic Detention Program, which the Employer
operates under a separate contract. The Petitioner wishes to
represent only the Correctional Residence Counselor I (CRC
I) employees who work for the Crossroads work release pro-
gram and does not desire to represent the employees of the
Electronic Detention Program.The work release program is divided into two sections, theprogram department and the security department. The pro-
gram department employs about 13 case managers who are
responsible for the needs of the resident inmates, such as em-
ployment counseling and therapy. The case managers de-
velop and maintain a list of outside services which may pro-
vide help to Crossroads residents. They also accompany resi-
dents to court and parole hearings. The written job descrip-
tion of the case manager states that their basic function is to
provide selected counseling directly to program residents and
coordinate the provision of other counseling services to opti-
mize the resident's successful re-entry to civilian life upon
release from the program. This position requires a college
degree in social work, criminal justice, behavioral science, or
counseling and guidance. The Petitioner does not seek to rep-
resent the case manager employees in the program depart-
ment.The security department employs approximately 45 CRCI employees. The written job description states that the CRC
I employee's basic function is to perform ``assigned security
duties during assigned shift in accord with [Crossroads] Cen-
ter policies and procedures to ensure the safety and security
needs of residents, staff and visitors.'' The job description
does not list counseling of residents as one of the CRC I em-
ployee's duties. All CRC I employees are required to have
a high school dippoma or equivalent certification, or one
year of social work or correctional experience.The following employees are also employed in the securitydepartment of the Crossroads work release program: the Cor-
rectional Residence Counselor II (CRC II), the Correctional
Residence Counselor III (CRC III), Unit Managers, and the
chief of security who is in charge of the security department.
The parties stipulated and I find that the CRC II, the CRC
III and the Unit Manager employees are supervisors as de-
fined by Section 2(11) of the Act. The employees in these
three classifications have the authority to hire and fire or rec-
ommend the hire and fire of employees, they direct the work
of, and also train the CRC I employees.The Employer's personnel office advertises whenever ajob vacancy for a CRC I employee occurs. Applications are
screened by the personnel office and then referred to the
chief of security of the Crossroads program who interviews
the applicants. If the applicant is to be hired, the clearance
procedures provided under the state contract regarding back-
ground investigations of all employees are followed.The contract states that all applicants approved for hire bythe Employer for positions funded by the contract are re-
quired to undergo a background investigation as a condition
of employment. The applicant is also required to provide aurine sample. The contract also stipulates that all personnelmay be subject to a urinalysis or blood test if there is reason-
able suspicion to believe that they are under the influence of
or using controlled substances or marijuana while they are on
duty.The Departement of Corrections conducts ``Executive Re-views'' on applicants who were previously employed by the
Illinois Department of Corrections, and those whose back-
ground investigation reveals them to have been convicted fel-
ons. Depending on the results of the background investiga-
tion and Executive Review of applicants, the Department of
Corrections informs the Employer if the applicant is suitable
for hire. Even though the applicant may be approved for hire
by the State, the Employer may decide not to hire the appli-
cant.The work release contract states that the Department ofCorrections shall provide training as it deems necessary for
the work release program staff, technical assistance as it
deems necessary, and an adequate supply of printed forms to
the Employer. Internally, the Employer trains the CRC I em-
ployees on how to fill out forms required by the State, they
do not receive any training on how to protect themselves or
how to handle weapons. The State trains the CRC I employ-
ees in filling out its required forms, how to handle prisoners,
how to use a walkie-talkie radio, what to look for when con-
ducting a search, and how to distinguish gang affiliations.
The State does not train the CRC I employees in the use of
weapons or other forms of self protection. No employee of
the work release program is given a metal badge similar to
peace officers. The CRC I employees are not bonded and the
State does not require that the program employees be sworn
in or licensed as peace officers. The CRC I employees are
not required to wear uniforms; they wear street clothes. They
do not carry weapons or handcuffs and wear no badges.All employees of the work release program must wearidentification cards at all times; those identification cards are
approved by the Department of Corrections. The Employer
also issues its own identification card to all of its employees.The Department of Corrections approves staff patternsmaintained at the work release program facility and can di-
rect the staffing of certain posts in order to maintain the se-
curity of the facility. The Department of Corrections may in-
voke adjustments for failure to provide satisfactory levels of
service based on the Employer's failure to maintain the pro-
gram levels required by the terms of the contract. The adjust-
ments may consist of financial penalities, closing the work
release facility or altering staffing patterns.A more in depth description of the duties and responsibil-ities of the CRC I employees follows. The CRC I employees
go to the Department of Correction instructiions to pick up
the inmates that will reside at the Employer's work release
facility and participate in the work release program. The in-
mates are transported in vans belonging to the Employer,
which have no bars. During transport, the inmates are hand-
cuffed and wear institution uniforms. Technically, the resi-
dents are still in the custody of the Department of Correc-
tions, and are still considered inmates.Once at the work release facility, the residence are givena rule book by the CRC I employees, and they review the
rules together. The rule book specifies what the residence
can or cannot do, reasons why the residence can be given
disciplinary reports, how they become eligible for ``Passes'' 560DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
to exit the facility, and what their responsibilities are, suchas keeping the bathroom clean, and cleaning their own room.
The residents eat and sleep in the facility. About 2 weeks
after their arrival, the residents are released during the day
and allowed to go to work on their own, and to attend edu-
cational training or support group programs such as Alcohol-
ics Anonymous, Cocaine Anonymous, and Narcotics Anony-
mous. The residents sign in and out of the facility and the
Employer's staff make calls during the day to check on the
residents and make sure they are where they should be.
When a resident wants to leave the facility, but does not
have a pass, the CRC I employee will call the resident's em-
ployer to see if the resident is scheduled to work. If the resi-
dent is scheduled to work, the CRC I employee informs his
supervisor to issue a pass for the resident.Persons entering or leaving the Employer's work releasefacility do so through the front entrance. A CRC I employee
is posted at the front door. The CRC I employees make sure
that no unauthorized personnel enter the building. Everyone
entering the facility must provide identification. The CRC I
employees log all visitors in and out and search all visitors
and residents who enter the facility for contraband. Contra-
band includes weapons, drugs, food and other items. The
CRC I employees ``frisk'' or ``pat down'' a person during
a search. Males are searched by male CRC I employees and
females are searched by female CRC I employees. Other em-
ployees who can conduct the searches are the CRC II, and
CRC III employees. The Department of Corrections has an
Administrative Directive pertaining to how searches should
be conducted. The directive is numbered 05-01-109, and is
entitled ``Searches of Persons, Vehicles and Property
Entering/Leaving Correctional Facilities.''According to Department of Corrections directivees, allwork release employees must be searched at least once a
month, and a record of such must be kept. The work release
staff is searched at random.A CRC I employee can confiscate any contraband foundafter conducting a search. The employee confiscating the
contraband enters it in a log and reports the finding to a su-
pervisor. The contraband is then stored in a secure place and
returned to the owner upon leaving if it is not an illegal arti-
cle.All packages, parcels and similar items are also searched.Employee vehicles are searched only if there is a suspicion
of drug possession. The CRC I employees conduct periodic
surveys of the parking lot to check on the vehicles. If a vehi-
cle is in the process of being vandalized or stolen, the CRC
I employee informs the supervisor of the theft.The front entrance of the facility is under surveillance bya video camera nd a CRC I employee watches the monitor.
There are also cameras throughout the building surveying the
corridors. On the first floor of the building is the cafeteria
where the residents eat. The CRC I employees escort the
residents from their floor to the cafeteria. The residents live
on floors 2, 3, 4, and 5. Across from the center stair case,
on each floor, is a control room staffed by a CRC I em-
ployee. In each control room there are about 8 monitors
which survey the floor, and one of the monitors shows the
front entrance. The CRC I employee in the control room
watches the monitors for any unusual activity, logs in any
abnormality and notifies a supervisor. The Petitioner's wit-
ness stated that unusual activity includes: a resident goinginto another resident's room, a resident emerging from hisroom improperly dressed, and residents in the stairway. A
CRC I employee spends more than half of his time insidethe control room and may spend about two and a half hours
watching the monitors. Inside the control room, there is also
a telephone, a short wave radio (walkie-talkie), and log
books. There is a buzzer system in each control room which
allows free access through the doors, otherwise if the buzzer
is not used and a door is opened, an alarm will sound. The
CRC I employees are responsible for responding to the alarm
when a door is opened without the use of the buzzer system.
The CRC I then investigates and makes an incident report
when there has been a false alarm or an escape.Apart from the control room duties, the CRC I employeesperform other duties. The CRC I employees perform a ``head
count'' or census of residents at least 3 times a day. The
CRC I employees check to make sure that the residents are
in their rooms, or that their doors are locked. The CRC I em-
ployees also walk the corridors and check for damage and
fire hazards. If a CRC I employee has any suspicion of
wrongdoing by a resident, the employee can initiate an inves-
tigation which can include a ``room shake down.'' In a room
shake down, the CRC I employee searches a resident's room
for contraband and goes through everything in the room.
Sometimes the CRC I employee will search a whole floor for
contraband. Trained dogs are also used in the searches to
sniff out controlled sustances. If any contraband is found, the
CRC I employee will write a disciplinary report.The residents can walk around freely on their floor. Theremay be from 35 to 60 residents on each floor. The residents
have a key to their room only. The CRC I employees have
keys only for the floor they are stationed on; the manage-
ment staff has master keys on the facility. No peace officers
are permanently stationed as the Crossroads facility. The
CRC I employee calls his supervisor for instructions when a
resident becomes unruly. If a CRC I employee should be at-
tached by a resident, the employee is instructed to call for
backup or to call the Chicago police or the state police. If
a residents needs to be held until the police arrive, the staff
will lack the residents in a room. However, if the disturbance
results in a life threatening situation, the Crossroads staff are
instructed not to restrain the residence, but to let the resi-
dents run out of the facility. The Department of Corrections
is always informed when a resident is involved in a disturb-
ance.The CRC 1 employees also safe guard the premises. Theyare to prevent anyone from damaging the Employer's prop-
erty. If they discover any damage, they investigate the dam-
age and make a report. The CRC I employees also attempt
to prevent the theft of any Crossroads property. For example,
if a CRC I employee witnesses another employee carrying a
television set out, the CRC I will challenge the person. If
that person does not obey the CRC I, the CRC I will report
the incident. The CRC I is not supposed to physically re-
strain any individual; rather the CRC I reports the incident
to the supervisor and to the police, if necessary.The CRC I employees are also in charge of dispensingmedicines to the residents to ensure the residents take their
medicine, and that the residents do not take any medicine not
prescribed for them. The CRC I employees are also expected
to perform cardiopulmonary resuscitation (CPR). A CRC I
employee will accompany a resident to court if the resident 561CROSSROADS COMMUNITY CORRECTIONAL CENTERneeds to make a court appearance. The CRC I employee alsoaccompanies residents when they do community work. When
the CRC I employee leaves the Crossroads facility to per-
form their other duties, they only carry a walkie-talkie; they
do not carry any weapons or handcuffs. Handcuffs are only
given out by the supervisors.The CRC I employees are also in charge of ``workteams.'' The work teams consists of a CRC I employee who
escorts a team of about 4 to 8 residents to clean up the high-
ways. The residents pick up garbage along the highway. The
CRC I employee ensures that the residents do not run away
or escape, and that they return in an orderly fashion. No
CRC I employee has ever been attacked by residents when
assigned to a work team.The CRC I employees are responsible for issuing a Resi-dent Disciplinary Report, or a disciplinary ticket, to residents.
It is considered a breach of discipline if a resident damages
any property within the Crossroads facility, answers back, or
refuses to do any work in the facility. If a resident to issue
a disciplinary report, they may respond to the report in writ-
ing. The Crossroads staff then holds a hearing to determine
if the resident was involved in a breach of discipline. CRC
I employees participate in the disciplinary report hearings;
however, the employee who issued the disciplinary report
does not participate in the decision making. If a resident
commits a minor infraction of the rules, one CRC I em-
ployee holds the hearing. If the resident commits a major in-
fraction, two Crossroads staff members hold the hearing. The
Crossroads staff who hold the hearing then make a rec-
ommendation to the Crossroads Center Supervisor whether to
reduce the amount of ``good time'' accumulated by a resi-
dent. If a resident's ``good time'' is reduced, his time of re-
lease from the institution is prepared and he must serve a
longer sentence. The recommendation to reduce a resident's
``good time'' is then conveyed to the Department of Correc-
tions, which may accept or overrule the recommendation.The CRC I employees also perform other duties. The su-pervisors may send the CRC I employees to pick up pack-
ages. The CRC I employees take Crossroads vehicles to re-
pair shops, and perform some cleaning and maintenance du-
ties. The CRC I employee stationed at the 2-West post is
also responsible for receiving calls from the Electronic De-
tention Program. A CRC I employee will do a spot check
on residents who participate in the Electronic Detention Pro-
gram, to see if the resident is at his designated site. If the
resident is not at the designated site, then the Electronic De-
tention Program staff will ask the Crossroads supervisor and
a CRC I employee to write a warrant for the missing resi-
dent.Other classifications at Crossroads perform the same func-tions as CRC I employees. Supervisors or managers fill in
for a CRC I employee if there is a need. Case managers, unit
managers, CRC II employees, CRC III employees and the
clerical staff perform the functions of a CRC I employee
when that employee is absent or called away from his post.
A receptionist will occasionally buzz people into the facility
when the CRC I employee is on break. However, the CRC
I employee cannot fill in for an employee in a different clas-
sification.CRC I employees may be disciplined if they do not per-form a head count of residents. They may also be disciplined
if the floor is not clean. After an employee is issued a dis-ciplinary report, he may appeal it to his supervisor. If theemployee is not satisifed, he can then appeal the disciplinary
report to the chief of security, then to the director of Cross-
roads, then to personnel of the Employer.The determinative issue in this case is whether the CRCI employees are guards in the Act. In A.W. Schlesinger Geri-atric Center, Inc., 267 NLRB 1363 (1983), the Board heldthat maintenance employees who were hired within the spe-
cific intent of meeting security needs were guards as defined
in the Act. The Employer hired two employees who spent 50
to 70 percent of their time doing security functions. They
locked and unlocked doors and gates, observed shift changes,
had the authority to open packages, were responsible for as-
suring the safety of employees arriving for and leaving from
work, made rounds of the Employer's facility, and checked
lights in the parking lot and other areas. If the security em-
ployees encountered an employee or other individual creating
a disturbance, or a trespasser, they would ask that the dis-
turbance cease or that the person leave. The security employ-
ees were instructed to contact a supervisor or a law enforce-
ment official first to avoid confrontation if possible. The se-
curity employees did not have special training as guards and
did not wear uniforms or carry weapons. In performing their
security functions, the Board observed that the security em-
ployees enforced against employees and other persons rules
to protect the safety of persons on the employer's property,
keep unauthorized persons off the employer's property, and
protect the premises. The Board noted that although the secu-
rity employees may report to supervisors or contact the po-
lice, that did not detract from their guard status.I find that the Correctional Residence Counselors I (CRCI) employed in the security section of the Crossroads Com-
munity Correctional Center are guards within the meaning of
the Act. In the present case, the CRC I employees are em-
ployed to do security work, which is to watch over inmates
and safeguard the Employer's premises. The CRC I employ-
ees pick up inmates from the Department of Corrections in-
stitutions and deliver them to the protect the Employer's
premises from trespassers, disturbances, and damage to the
premises. Some of the CRC I employees are stationed inside
the facility observing the premises through monitors in their
control rooms. The CRC I employees search or ``frisk'' per-
sons and employees entering the facility for contraband.
They do head counts of residents. CRC I employees can con-
duct room ``shake downs,'' if they suspect a resident is in
possession of some contraband, and can search the whole
floor in the process. The CRC I employees can initiate inves-
tigations if they find damage to or theft of the Employer's
property. They search other Crossroads employees. They ac-
company residents to the cafateria and to court. While de-
tailed to a work team, the CRC I employees insure that the
residents do not escape. It is not determinative that the CRC
I employees are not trained in self protection, do not wear
uniforms, and do not carry weapons. Thunderbird Hotel, Inc.,et. al., 144 NLRB 84, 87±88 (1963). The CRC I employeesare employed for security purposes and enforce against em-
ployees, residents, and other persons rules to protect the safe-
ty of persons on the Employer's premises, keep unauthorized
persons off the property and protects the premises. A.W.Schlesinger Geriatric Center, supra.CRC I employees do not take direct action against viola-tors of Crossroads rules, and are instructed to notify their su- 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
pervisor or call the police. CRC I employees are instructedto let the residents escape from the facility during a disturb-
ance if life threatening harm will result. They are also in-
structed to let employees or other persons get away if those
persons do not obey the CRC I employee's commands.
Whenever an incident occurs, CRC I employees are in-
structed to log it and contact their supervisor, and if the en-
counter may result in bodily harm, to contact law enforce-
ment officials immediately. The Board has recognized that
when the employees in question otherwise meet the statutory
requirement for guards, the fact that they do not take direct
action against violators of company rules, but instead are
merely instructed to report suspicious activity to a third
party, will not defeat their guard status. A.W. SchlesingerGeriatric Center, supra. Therefore, based on the above, Ifind that the CRC I employees are guards within the meaning
of the Act.The Petitioner asserts that the CRC I employees are notguards, but rather persons who are employed by the Em-
ployer to act as counselors and caretakers for the inmates in
the work release program. The Petitioner also asserts that the
CRC I employees perform other duties, in addition to guard
duties, and can only be found to be guards when the guard
function is an essential part of the employee's duties. Thus,
the Petitioner alleges what the CRC I employees lack the re-sponsibility to enforce the Employer's rules against employ-ees and intruders, and are merely part of the production proc-
ess and not guards within the meaning of the Act. The Peti-
tioner cites Deluxe General Incorporated, 241 NLRB 229(1979), to support its position. In that case, the Board held,
contrary to the Regional Director, that part-time whistlemenand flagmen were not guards. The whistlemen and flagmen
regulated the flow of traffic during the Employer's filming
of a movie and were not vested with any authority to enforce
rules against employees or other persons to protect the Em-
ployer's property. Thus the Board concluded that the func-
tions of the whistlemen and flagmen were an integral part of
the Employer's production process, and not entrusted with
the protection of the Employer's property nor with the safety
of persons on the Employer's premises. In the present case,
the Employer utilizes case managers from its program de-
partment at the Crossroads facility to perform the counseling.
The CRC I employees who the Petitioner seeks to represent
are in the security department and perform security functions.
The CRC I employees enforce against employees, residents,
and other persons rules to protect the safety of persons on
the Employer's premises, keep unauthorized persons off the
property and protect the Employer's premises. Thus, contrary
to the Petitioner's assertions, the CRC I employees are
guards within the meaning of the Act.